 
 
I 
111th CONGRESS
1st Session
H. R. 3625 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mrs. McCarthy of New York (for herself and Mr. Platts) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide for the Secretary of Education to study and report on the marketing of foods and beverages in elementary and secondary schools. 
 
 
1.Short titleThis Act may be cited as the Food Marketing in Schools Assessment Act. 
2.Study and report on food marketing 
(a)Study requiredThe Secretary of Education shall conduct a study on the extent and types of marketing of foods and beverages in elementary and secondary schools. In carrying out the study, the Secretary shall collaborate with, and include information from, the Division of Adolescent and School Health of the Centers for Disease Control and Prevention. 
(b)Assessment of nutritionThe study required by subsection (a) shall assess the nutritional quality of the types of foods and beverages marketed in schools. 
(c)Assessment of mediaThe study required by subsection (a) shall assess all media through which foods and beverages are marketed to children in elementary and secondary schools, including— 
(1)brand and product logos, names, or information on educational materials, book covers, school supplies, posters, vending machine exteriors, scoreboards, displays, signs, equipment, buses, buildings, and other school property; 
(2)educational and other incentive programs; 
(3)label redemption programs; 
(4)in-school television, radio, and print publications; 
(5)free samples and coupons; 
(6)branded fundraising activities; 
(7)taste-testing and other market research activities; and 
(8)incidental exposure to food and beverage marketing through computer use, including computer banner and wallpaper ads, or podcasts in schools. 
(d)Examination of regulatory mechanismsThe study required by subsection (a) shall also examine mechanisms regulating marketing in elementary and secondary schools, including— 
(1)Federal, State, and local policies; 
(2)contracts; and 
(3)sales incentives. 
(e)ReportNot later than July 1, 2011, the Secretary shall submit to Congress a report on the results of the study required by subsection (a). 
 
